     Case 1:20-cv-00731-NONE-JLT Document 32 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE E. HOWELL,                                  No. 1:20-cv-00731-NONE-JLT (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND GRANTING IN
13            v.                                         PART RESPONDENT’S MOTION TO
                                                         DISMISS
14    JASON BLACK, Executive Director of
      Atascadero State Hospital,                         (Doc. Nos. 23, 29)
15
                         Respondent.
16

17          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 18, 2020, respondent filed a motion to dismiss due to plaintiff’s alleged

21   failure to exhaust three of his claims for federal habeas relief by first presenting them to the

22   state’s highest court. (Doc. No. 23.) On February 12, 2021, the assigned magistrate judge issued

23   findings and recommendations recommending that respondent’s motion to dismiss be granted in

24   part. (Doc. No. 29.) Petitioner raises four claims in his petition, but only one claim has been

25   exhausted. (See id. at 3.) The magistrate judge found that the instant petition is a mixed petition

26   containing both exhausted and unexhausted claims and recommended that petitioner be allowed

27   to either seek leave to amend or a stay and abeyance of this federal habeas action while petitioner

28
                                                        1
     Case 1:20-cv-00731-NONE-JLT Document 32 Filed 04/15/21 Page 2 of 2


 1   exhausts any unexhausted claims in state court.1 (Id.) These findings and recommendations were

 2   served upon all parties and contained notice that any objections were to be filed within twenty-

 3   one (21) days from the date of service of that order. (Id. at 6.) On March 8, 2021, petitioner filed

 4   objections to the magistrate judge’s findings and recommendations. (Doc. No. 30.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 6   court has conducted a de novo review of the case. Having carefully reviewed the entire file,

 7   including petitioner’s objections, the court concludes that the magistrate judge’s findings and

 8   recommendations are supported by the record and proper analysis. Petitioner’s objections present

 9   no grounds for questioning the magistrate judge’s analysis.

10          Accordingly, the court orders as follows:

11          1.      The findings and recommendations, filed February 12, 2021 (Doc. No. 29), are

12                  adopted in full;

13          2.      Respondent’s motion to dismiss (Doc. No. 23) is granted in part; and

14          3.      Within thirty (30) days, petitioner shall file a notice with the court indicating how

15                  he wishes to proceed:

16                  (a)     Dismiss his unexhausted claims and proceed only on his exhausted claim in

17                          this federal habeas proceeding;

18                  (b)     Seek a stay and abeyance under the Kelly procedure; or

19                  (c)     Seek a stay and abeyance under the Rhines procedure.

20   IT IS SO ORDERED.
21
         Dated:    April 15, 2021
22                                                      UNITED STATES DISTRICT JUDGE

23

24

25

26   1
       The findings and recommendations also explained the two different procedures available in
27   pursuing a stay of these federal habeas proceedings, as well as the relative advantages and
     disadvantages of each. (Doc. No. 29 at 3-5) (citing Rhines v. Weber, 544 U.S. 269 (2005) and
28   Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003)).
                                                       2
